Opinion op the Court by
Judge Pryor:
It does not appear from anything in the record that the summons said to have been executed upon the appellant in Washington county was ever lost. In the absence of such proof the entry by the clerk on his docket as to the service is not evidence. The court had no right to render a judgment upon the summons on the defendant out of the county where this suit was instituted. Judgment reversed and cause remanded with directions to set aside the judgment and for further proceedings consistent herewith.